DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-14, 19, 22, 45-47, 56-58, 63 and 66 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Fluhrer et al. (US-20080260151).
a.	Referring to claims 1 and 45:
	Regarding claims 1 and 45, Fluhrer teaches a method of transmitting encrypted data from a communication device to a remote storage system, the method comprising: providing a data value and information related to the data value, wherein the information related to the data value includes an identifier associated with the communication device and a time-value associated with the data value (Para 21-22… data, timestamp and metadata); encrypting a combination of the time-value and the identifier using a public key to provide a first encrypted value (Para 22 and 35…. encryption of the metadata and timestamp using well known encryption algorithms such as asymmetric encryption that doesn’t rely on just one key); encrypting the data value using the public key to provide a second encrypted value (Para 21 and 35… data encryption); generating a hidden datum package including the time-value, the first encrypted value, and the second encrypted value (Para 22… packet comprising encrypted data and encrypted metadata and timestamp); and transmitting the hidden datum package including the time-value, the first encrypted value, and the second encrypted value to the remote storage system (Para 22… transmission).  
a.	Referring to claims 2 and 46:
	Regarding claims 2 and 46, Fluhrer teaches the method of Claim 1, wherein the information related to the data value further includes a type value defining a type of the communication device and/or a type of the data value, wherein encrypting further comprises encrypting a combination of the time-value and the type using the public key to provide a third encrypted value, and wherein the hidden datum package further includes the third encrypted value (Para 21, 22 55 and 56…. encrypted metadata comprising type field and timestamp).  
a.	Referring to claims 3 and 47:
	Regarding claims 3 and 47, Fluhrer teaches the method of Claim 1, wherein encrypting the data value comprises encrypting a combination of the time-value and the data value to provide the second encrypted value (Para 34 and 35…. encrypted data with timestamp).  
a.	Referring to claims 12, 14, 19, 56, 58 and 63:
	Regarding claims 12, 14, 19, 56, 58 and 63, Fluhrer teaches a method of searching encrypted data on a remote storage system, wherein the encrypted data is associated with a remote communication device, the method comprising: providing information to be used for the search, wherein the information to be used for the search includes a time-value and an identifier associated with the remote communication device; encrypting a combination of the time-value and the identifier using a public key associated with the remote communication device to provide an encrypted search value; generating a search package including the time-value and the encrypted search value; transmitting the search package including the time-value without encryption and the encrypted search value to the remote storage system; receiving
a.	Referring to claims 13 and 57:
	Regarding claims 13 and 57, Fluhrer teaches the method of Claim 12, wherein the encrypted search value is a first encrypted search value, wherein the information related to the data value further includes a typeIn re: Jari ARKKO et al. PCT Application No.: PCT/EP2017/084816 Filed: December 29, 2017 Page 6 of 11 value defining a type of the remote communication device and/or a type of the data value, wherein encrypting further comprises encrypting a combination of the time-value and the type using the public key to provide a second encrypted search value, wherein the search package includes the time-value without encryption, the first encrypted search value, and the second encrypted search value, and wherein the hidden datum package includes the time-value without encryption, the first encrypted search value, the second encrypted search value, and the encrypted result value (See the rejection in claims 1 and 2).  
a.	Referring to claims 22 and 66:
	Regarding claims 22 and 66, Fluhrer teaches the method of Claim 12, wherein providing the information to be used for the search comprises providing the information to be used for the search based on user input accepted through a user interface of the communication device (See the rejection in claim 12 and in Para 77).
Allowable Subject Matter
Claims 4, 15, 48, 59 are objected to as being dependent upon a rejected base claim, but would be allowable if moved into the independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497